DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           DAVID MCINTOSH
                              Appellant,

                                     v.

  PHILIP C. IGLEHART, Trustee of the Bluefield Ranch Mitigation
                          Bank Trust
                           Appellee.

                               No. 4D20-1157

                           [October 15, 2020]

   Non-final appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Lisa S. Small, Judge; L.T. Case No. 50-2018-
CA-003874.

   Scott A. Cole of Cole, Scott & Kissane, P.A., Miami, and Curtis Alva of
Alva & Gleizer, PLLC, West Palm Beach, for appellant.

   Michael J. Napoleone of Day Pitney LLP, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, FORST and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.